       Case 2:18-cv-00683-KG-KRS Document 55 Filed 06/01/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

MARISA ZUNIGA, on behalf of herself and
all others similarly situated,

       Plaintiff,

vs.                                                   Civ. No. 18-683 KG/KRS

TRUEACCORD,

       Defendant.

                               FINAL SUMMARY JUDGMENT

       Having granted Defendant’s Motion for Summary Judgment (Doc. 26) by entering a

Memorandum Opinion and Order contemporaneously with this Final Summary Judgment,

       IT IS ORDERED that

       1. summary judgment is entered in favor of Defendant TrueAccord on the Class Action

Complaint (Doc. 1); and

       2. this lawsuit is dismissed with prejudice.




                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
